DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9 and 15 are objected to because of the following informalities:
Claim 1, line 6: --a-- should be added between “has” and “proximal”.
Claim 9, line 8: the second “.” should be removed.
Claim 15, line 3: “having” should be changed to --has--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1 recites the limitation "the length" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the length" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first portion" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the length" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeitels, U.S. Patent 6,955,645 in view of Hales et al., U.S. PG-Pub 2013/0310650.
Regarding claims 1-5, 9-14, 18 and 19, Zeitels discloses a retractor comprising: a blade (100) having a proximal end and a distal end; a maxilla portion (106, 108) interconnected to the blade, wherein the maxilla portion and the blade are curved about a longitudinal axis of the retractor that generally corresponds to a length of the blade to provide a passage (102) configured to selectively receive a medical instrument; wherein 
Zeitels does not disclose a tip extender having an opening associated with a cavity that receives the distal end of the blade, has a tip with a triangular or bulbous profile with a selectively deformable tip portion, has a curved tip portion with first and second legs extending therefrom and has rails that are received in corresponding grooves in the blade.
Hales et al. discloses a retractor having a sheath/tip extender (100) with an opening for receiving a distal end of a blade, has a tip with a bulbous profile that is selectively deformable and has legs (110) to receive parts of the blade (Figs. 12-14) as such helps to facilitate feeding of an endotracheal tube into the throat of a patient ([0129]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retractor of Zeitels to include a tip extender in view of Hales et al. to permit helping to facilitate feeding of an endotracheal tube into the throat of a patient.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,349,823 in view of Zeitels, U.S. Patent 6,955,645.
Claims 1-12 recite the claimed invention except for wherein the maxilla portion has a proximal end and a distal end that define a length that is less than or equal to 75% of the length of the blade.
Zeitels discloses a retractor having a blade (100) and a maxilla portion (106, 108)  with proximal and distal ends that define a length that is less than or equal to 75% of the length of the blade (Fig. 1) as such helps to reduce the likelihood to restrict placement and advancement in a patient with anatomical factors that inhibit placement of the retractor, such as narrow mandible, restricted tempomandibular joint opening, large tongue base, or elevated larynx (Col. 6 lines 46-52).
.

Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-30 of U.S. Patent No. 10,349,823. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claims 9-20 of the application are to be found in claims 13-30 of the patent. The difference between claims 9-20 of the application and claims 13-30 of the patent lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of claims 13-30 of the patent is in effect a "species" of the "genetic" invention of claims 9-20 of the application. It has been held that the genetic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 9-20 of the application are anticipated by claims 13-30 of the patent, they are not patentably distinct from claims 13-30 of the patent.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC S GIBSON/           Primary Examiner, Art Unit 3775